          Case 3:19-cv-00029-SDD-SDJ                     Document 48   11/02/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

SHAWN BRISCOE                                                                 CIVIL ACTION

VERSUS
                                                                              NO. 19-29-SDD-SDJ
JAMES LEBLANC, et al.


                                                      ORDER

         Before the Court is a Motion to Stay Discovery (R. Doc. 47) filed by Defendant Dallas

Stewart (“Stewart”) and joined by Plaintiff.1 Plaintiff currently is an inmate at Jefferson Parish

Correctional Center (“JPCC”).2 Per counsel, due to the COVID-19 pandemic, JPCC is not

allowing in-person depositions of inmates to be taken.3 However, JPCC also “does not currently

have a sufficient videoconferencing system to allow for a remote deposition.”4 Plaintiff has an

upcoming criminal trial in an unrelated matter, currently scheduled for November 30, 2020, though

counsel does not know whether it will be continued because of the COVID-19 pandemic.5 JPCC

personnel have informed counsel that the Parties will need to wait to take Plaintiff’s deposition

until he is released from JPCC following his trial, whether by acquittal or transfer to another

Department of Corrections facility.6

         Defendant Stewart, joined by Plaintiff, therefore seeks a temporary stay of discovery for

six (6) months or for thirty (30) days following “Plaintiff’s release from JPCC and/or transfer to

another facility pending the outcome of his criminal trial, whichever occurs first.”7 Stewart also



1
  R. Doc. 47 at 2 ¶ 8.
2
  Id. at 1 ¶ 1. Plaintiff is inmate No. 137596 at JPCC. Id.
3
  Id. at 1 ¶ 2.
4
  Id.
5
  Id. at 1-2 ¶¶ 3-4.
6
  Id. at 1 ¶ 3.
7
  Id. at 2 ¶ 5.
           Case 3:19-cv-00029-SDD-SDJ             Document 48        11/02/20 Page 2 of 2




seeks a continuance of all other pretrial deadlines set forth in the Scheduling Order (R. Docs. 41

and 46).

        The Court finds the relief here requested is warranted. See Eustice v. State of La. Through

Bd. of Supervisors of La. State Univ.& Agric. & Mech. College, No. 18-1008, 2020 WL 210803,

at *2 (M.D. La. Jan. 14, 2020) (“A district court has inherent power to control the disposition of

the cases on its docket, and this includes wide discretion to grant a stay in a pending matter.”)

(citations omitted). Accordingly,

        IT IS ORDERED that the Motion to Stay Discovery (R. Doc. 47) filed by Defendant

Dallas Stewart is GRANTED and that all discovery in this matter is hereby STAYED for six (6)

months or for thirty (30) days following Plaintiff’s release or transfer from JPCC, whichever

occurs first.

        IT IS FURTHER ORDERED that all other pending pretrial deadlines are hereby

CONTINUED without date.

        IT IS FURTHER ORDERED that within fourteen (14) days of the conclusion of

Plaintiff’s pending criminal trial, the Parties will file a Joint Status Report setting forth, inter alia,

revised proposed discovery and other pretrial deadlines.

        IT IS FURTHER ORDERED that, if the criminal trial against Plaintiff has not concluded

at the expiration of (six) 6 months from the date of this Order, defense counsel shall advise the

Court in writing of the status of said criminal trial.

        Signed in Baton Rouge, Louisiana, on November 2, 2020.




                                                      S
                                                SCOTT D. JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
